In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Claim Objections
Claim 11 is objected to because of the following informalities:  
Claim 11 is dependent on claim 1 and recites the limitation “the photonic crystal waveguide”. However, claim 1 defines a photonic crystal, not a photonic crystal waveguide. For the purposes of this Action, the limitation is interpreted as “the photonic crystal”. Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Baba et al (US 2019/0204419 A1) in view of “Review on the Optimization Methods of Slow Light in Photonic Crystal Waveguide” by Zhao et al, IEEE Transactions on Nanotechnology, vol. 14, No. 3, pp. 407 – 426, 2015 (hereinafter Zhao).
Regarding claim 1, Baba discloses (Figs. 3 and 7 – 10; Abstract; para. 0077 – 0080 and 0134 – 0165) an optical phased array device comprising (with reference to Figs. 8 and 9): 
a photonic crystal 12C having a dispersion engineered slow light waveguide region (identified/detailed in Fig. 8 and incorporated in 23 in Fig. 9; “The two-dimensional photonic crystal waveguide 12C in FIG. 8(c) has such a constitution that similar circular holes are two-dimensional periodically the two-dimensional photonic crystal waveguide 12C, the photonic band gap is generated near the Bragg wavelength, and the group diffraction index ng is made large, so as to generate the slow light” at para. 0150, emphasis added); 
optical antenna regions integrated within the dispersion engineered slow light waveguide region (as shown in Figs. 8d, a surface diffraction grating is integrated with photonic crystal slow light waveguide; Fig. 9a, and 9b identify such array integration as 23; “In FIG. 9(a), a large number of slow light waveguides and diffraction gratings are parallelly arranged to constitute an array integration 23” at para. 0156); 
wherein the optical antenna regions are formed by an alteration of a periodic structure of the photonic crystal (as seen in Fig. 8d, a surface diffraction grating is placed above a periodic structure of the photonic crystal 12C and thereby creates an alteration/perturbation of the periodic structure that causes slow light propagating through the photonic crystal to be outcoupled from it, as shown in Fig. 9b; “By adjusting the thickness of the clad between the two-dimensional photonic crystal waveguide and the surface diffraction grating, a degree of coupling the waveguide and the grating can be changed, so as to obtain light radiation at a proper speed” at para. 0152, emphasis added); and
wherein the optical antenna regions are capable of radiating light out from the dispersion engineered slow light waveguide region (as seen in Figs. 9b and 9c; “By adjusting the thickness of the clad between the two-dimensional photonic crystal waveguide and the surface diffraction grating, a degree of coupling the waveguide and the grating can be changed, so as to obtain light radiation at a proper speed” at para. 0152”; “By selecting one of the slow light waveguides by the switching unit 21, the incident light from the waveguide 20 is emitted from any slow light waveguide. At that time, as shown in FIG. 9(b), a relative position of the emission beam to the cylindrical lens 24a is changed, so that an angle, in a cross section, of the emission beam emitted from the cylindrical lens 24a is changed” at para. 0157, emphasis added).  

As for feature (i), Zhao describes slow light phenomena in photonic crystal waveguides and presents several designs of mode couplers (Figs. 28 – 31; pp. 420 – 421), including a mode coupler region (“PC taper”) in Fig. 30a for optically coupling an input waveguide (“Ridge waveguide”) to a dispersion engineered slow light waveguide region (“PC slow light waveguide”). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the optical phased array device of Baba can additionally comprise, in accordance with the teachings of Zhao, a mode coupler region capable of optically coupling an input waveguide to the dispersion engineered slow light waveguide region in order to improve/increase optical coupling efficiency between them: Fig. 30b shows a > 20dB increase in coupling efficiency (“Under this design, the group index mismatch between a ridge waveguide and a slow light PCW was significantly reduced, which would lead to significant improvement of coupling efficiency as shown in Fig. 30(b)” at 1st complete para. on p. 421).
As for feature (ii), Zhao states that “… it is essential and critical to take measures to linearize the dispersion relation of PCW over a large range, which corresponds to regime of slow light with wideband and low GVD” (2nd para. in Section I, emphasis added) and further describes that “… we know that it is possible to extend the flat bandwidth and the corresponding GVD, and accordingly enlarge the NDBP of slow light, by linearizing the dispersion curve of slow mode in a wide U range. To realize this subject, various methods of designing the PCW structure have been proposed and studied in previous work to attain wideband, high group index, and low dispersion slow light. These optimization methods, as schematically illustrated in Fig. 8, can be summed up dispersion engineering and dispersion compensation” (1st para. of Section III.A, emphasis added). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the slow light waveguide region can be dispersion engineered, in accordance with the teachings of Zhao, to have a substantially linear dispersion relation within a predetermined operational bandwidth of the optical phased array device, in order to “to attain wideband, high group index, and low dispersion slow light”.
In light of the foregoing analysis, the Baba – Zhao combination teaches expressly or renders obvious all of the recited limitations.
Regarding claims 2 and 3, the Baba – Zhao combination renders obvious that the contemplated optical phased array device can further comprise multiple photonic crystals stacked next to one another, and/or that the multiple photonic crystals can be regions of a single monolithic photonic crystal (Figs. 2c, 9a, and 10a).  
Regarding claim 4, the Baba – Zhao combination considers that the optical phased array device further comprises an optical splitter (wavelength demultiplexer 21 in Fig. 9a of Baba) having multiple outputs and multiple phase modulators/adjusters (phase adjusters 22) connected to the multiple outputs and to the multiple photonic crystals 23, as seen in Fig. 9a (“An optical amplifier and a phase adjuster 22 are connected to each slow light waveguide. A switching unit 21 is connected to the phase adjuster 22, and the slow light waveguide for switching the light from the waveguide 20 and receiving the light by the switching unit 21 is selected. After the phase is adjusted by the phase adjuster 22, the light is received in the selected slow light waveguide. An optical path switching light switch or a wavelength demultiplexer can be used for the switching unit 21” at para. 0156).  
Regarding claim 5, the Baba – Zhao combination considers that the optical phased array device further comprises an input waveguide region 20, as shown in Fig. 9a of Baba.  
Regarding claims 6 and 7, the Baba – Zhao combination considers that the dispersion engineered slow light waveguide region can have an average group index of 10 – 50 (Figs. 12 and 13 and 1) within a predetermined operational bandwidth (“Experimental results demonstrated that wideband slow light could also be observed by properly adjusting the holes positions, and the group index could be up to 25–50 in the wavelength range of 9–5 nm with the central wavelength of 1540 nm” para. bridging columns on p. 414 of Zhao). This range at least overlaps with the recited ranges and, hence, a prima facie case of obviousness exists (MPEP 2144.05). It is also noted that (i) the range limits depend on a particular application; that (ii) the instant application does not provide any criticality for the exact values of the recited range limits; that (iii) it has been held that discovering the optimum or workable ranges of prior art involves only routine skill in the art (In re Aller, 105 USPQ 233); and that (iv) "A recognition in the prior art that a property is affected by the variable is sufficient to find the variable result-effective." In re Applied Materials', Inc., 692 F.3d 1289, 1297 (Fed. Cir. 2012). It is well settled that it would have been obvious for an artisan with ordinary skill to develop workable or even optimum ranges for result-effective parameters. In re Boesch, 617 F.2d 272, 276 (CCPA 1980); see also In re Woodruff, 919 F.2d 1575, 1577-78 (Fed. Cir. 1990). In this regard, the Baba – Zhao combination certainly recognizes the average group index as a result-effective parameter.
Regarding claims 8 and 9, the Baba – Zhao combination considers that the dispersion engineered slow light waveguide region has a dispersion relation that approximates a linear line (1st para. of Section III.A and Fig. 10 of Zhao). Zhao states that “… it is essential and critical to take measures to linearize the dispersion relation of PCW over a large range, which corresponds to regime of slow light with wideband and low GVD” (2nd para. in Section I, emphasis added) and further describes that “… we know that it is possible to extend the flat bandwidth and the corresponding GVD, and accordingly enlarge the NDBP of slow light, by linearizing the dispersion curve of slow mode in a wide U range. To realize this subject, dispersion engineering and dispersion compensation” (1st para. of Section III.A, emphasis added; 2nd para. of Section III.A). Hence, the Baba – Zhao combination intends to linearize the dispersion relation the dispersion engineered slow light waveguide region. Finding particular maximum deviation would be within the ordinary skill in the art. It has been held that discovering the optimum or workable ranges of prior art involves only routine skill in the art (In re Aller, 105 USPQ 233).
Regarding claim 11, the Baba – Zhao combination considers that the contemplated optical phased array device can further comprise a layer above the photonic crystal waveguide capable of facilitating radiation of light out from only one side of the dispersion engineered slow light waveguide region (e.g., the upper and lower clad with a reflection mirror 16, as shown in Fig. 7 of Baba.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Baba in view of Zhao, and further in view of Sun et al (US 8,988,754 B2).
Regarding claim 10, the Baba – Zhao combination does not detail that the optical antenna regions have different radiation scattering strengths. However, Sun discloses (Figs. 1A and 1B; 5:60 – 7:59) an optical phased array device 100 comprising a plurality of optical antenna regions 130, wherein the optical antenna regions have different radiation scattering strengths (due to different coupling lengths 122-1 through 122-64). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that, in the optical phased array device of the Baba – Zhao combination, the optical antenna regions have different radiation scattering strengths, as taught by Sun, in order to produce a desired shape of “As understood by those of skill in the art, the proportion of optical power transferred from the column coupling region 112-m into the row coupling region 122-m varies as a function of the coupling regions' optical path lengths, Lc(m), and the optical path length separating the column coupling region 112-m from the row coupling region 122-m” at 7:4 – 9; “In other examples, the power distribution across the optical phased array may be non-uniform. For instance, the power distribution may have a Gaussian or exponentially decaying envelope to provide a Gaussian or Lorentzian shape to the beams emitted by the optical phase array” at 7:23 – 27 of Sun).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2012/0301075 A1
“Tapered Couplers for Efficient Interfacing Between Dielectric and Photonic Crystal Waveguides” by Mekis et al, Journal of Lightwave Technology, vol. 19, No. 6, pp. 861 – 865, 2001.
“Si photonic crystal waveguide based delay lines” by Lin et al, Proc. SPIE 8564, Nanophotonics and Micro/Nano Optics, 85640P, 2012.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on 10:00 am - 6:00 pm, Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896